Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This office action is in response to claims filed on 07/06/2022.
Claims 1-20 are pending and rejected; claims 1, 8 and 15 are independent claims

Response to Arguments
Applicant's arguments filed on 07/06/2022 have been fully considered but they are not persuasive. 
With respect to applicant’s argument: the cited references do not disclose or suggest the limitation “generating, by the sending device, the authenticated communication by incorporating the security token in a communication that is outgoing, wherein the communication includes human language conveyed by a user of the sending device to a user of a recipient device," as recited in claim 1.
Examiner respectfully disagrees with applicant’s argument for the following reasons: Hllock discloses the recited claim limitation (see Hallock Col. 9 lines 21-40 voice/biometric data is then encrypted to create the eUID token that is then transmitted to the Personal Computer 113 over Bluetooth network 112 after which Personal Computer 113 will transfer the eUID over networks 114 and 116 via network infrastructure 115 to Web Server 108 for validation [i.e. generating, by the sending device, authenticated communication by incorporating the security token in a communication that is outgoing, wherein the communication includes human language conveyed by a user of the sending device to a user of a recipient device]). In addition , (see Maddox ¶17, the voice of a user to be authenticated is captured by a microphone 53 and a voice user interface 52 that is associated with a communication device 54 and the captured voice signal is transmitted to an individual web service 58a, where it is authenticated prior to providing access to the web service; ¶21, voice recognition application 112 is any speech recognition), disclosing the recited claim limitation. In addition 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 8 and 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s assertion “Support for this amendment comes from paragraph [0045] of Applicant's Specification” does not disclose  the amended claim limitation “wherein a communication includes human language sent by a user of the sending device to a user of a recipient device.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hallock US Pat. No.: 10,219,154 B1 (hereinafter Hallock) in view of Maddox et al. US Pub. No. 2017/0359334 A1 (hereinafter Maddox).
Hallock discloses:
1. A computer-implemented method for transmitting an authenticated communication by a sending device (see Hallock Figs. 1a & 3, authenticated communication between devices; col. 4, lines 33-35, transmission over a network connection of a user’s request to access a secure network resource using a personal computer like device ) , the method comprising: 
transmitting, by the sending device, a request to an authentication server indicating that the authenticated communication is to be transmitted (see Hallock Figs. 1a & 3, access device sending access request to Authentication device; col. 4, lines 32-35, (1) transmission over a network connection of a user’s request to access a secure network resource using a personal computer like device  ); 
receiving, by the sending device, a security token from a security device that is co-located with the sending device, the security token being received by the security device from the authentication server (see Hallock  Figs. 1a & 3, Col. 4, lines 35-43, (2) receipt of which causes an authentication authority server on the network to retrieve the users profile, transmit a security token back to the requesting device and to create and send an encrypted “Session Identifier” token (eSID) combined with encrypted “Personal Identifier Requirement” (ePIR) by use of a second cellular network to a uniquely addressable cellphone located on or near the person making the request;  Col. 9, lines 5-55, Web server 108 then creates the eSID and PIR and transmits same over the cellular telephony networks 109 and 110 to the cellphone device identified by the Identifier Device address (phone number) information associated with the user name in the database—a phone number address that should lead to the user's Personal Identity Device, Cellphone 111… This data is then encrypted to create the eUID token [i.e. security token] that is then transmitted to the Personal Computer 113 over Bluetooth network 112); 

generating, by the sending device, the authenticated communication by incorporating the security token in a communication that is outgoing (see Hallock Fig. 3, lines 5-55,  upon receipt the eUID is transmitted by Access Device 105 to Authentication Device 101; Col. 9 lines 21-40 voice communication is then encrypted to create the eUID token that is then transmitted to the Personal Computer 113 over Bluetooth network 112 after which Personal Computer 113 will transfer the eUID over networks 114 and 116 via network infrastructure 115 to Web Server 108 for validation); and 
transmitting, by the sending device, the authenticated communication to a recipient device (see Hallock Fig. 3, Col. 9 lines 42-43, grants user access over networks 114 and 117 using the same session access token).
wherein the authenticated communication is configured to provide the security token to the recipient device such that the recipient device validates the authenticated communication with the authentication server via the security token (see Hallock Col. 4 lines 57-67 and Col 5 Lines 1-2, sending the eUID over a third secure wireless network from the cellphone to the user access device, a PC in this explanation, used to make the original request after which the (6) eUID is then transmitted over the original network to the authentication authority server where the encrypted data are decrypted and (7) the decrypted eSID is verified to be the SID that was created and sent by the authentication authority server and (8) that the cellphone identification of the eUID is the same cellphone device identification information as originally captured and now on file with the authenticating server and that the personal identifier(s) from the eUID match those on file with the authentication serve)

Hallock does not explicitly teach but the related art Maddox discloses:
wherein the communication includes human language conveyed by a user of the sending device to a user of a recipient device (see Maddox ¶17, the voice of a user to be authenticated is captured by a microphone 53 and a voice user interface 52 that is associated with a communication device 54 and the captured voice signal is transmitted to an individual web service 58a, where it is authenticated prior to providing access to the web service; ¶21, voice recognition application 112 is any speech recognition); 
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was filed to modify frictionless or near-frictionless 3 factor user authentication disclosed by Hallock to include system and method for voice authentication as thought by Maddox, in order to include the communication including human voice/speech conveyed by a user. It would have been obvious to a person with ordinary skill in the art include voice/speech communication in order to enhance security based on biometrically authenticated communication.

As to claim 2, the combination of Hallock and Maddox teaches the computer-implemented method of claim 1, wherein the transmitting the request further comprises: receiving, by the sending device, an indication from a user of the sending device to transmit the communication as the authenticated communication (see Hallock Col. 14, lines 20-21, information exchange that occurs during a user authentication process).

As to claim 3, the combination of Hallock and Maddox teaches the computer-implemented method of claim 1, wherein the security device is registered with the sending device (see Hallock Col. 4, lines 45-57, confirming the cellphone is in the possession of its authorized owner by consulting an "Owner Possession Probability Factor" (OPPF), cellphone device identification information are collected [i.e. registered])

As to claim 4, the combination of Hallock and Maddox teaches the computer-implemented method of claim 3, wherein, prior to the authenticated communication being transmitted, the method further comprises: transmitting, by the sending device, a further request to register the security device with the sending device, the further request including information identifying the security device (see Hallock col. 4, lines 33-35, transmission over a network connection of a user’s request to access a secure network resource using a personal computer like device; Col. 4, lines 48-49, cellphone device identification information are collected).

As to claim 5, the combination of Hallock and Maddox teaches the computer-implemented method of claim 1, wherein the sending device receives the security token from the security device based on a co-location based data exchange mechanism (see Hallock Col. 4, lines 35-43, (2) receipt of which causes an authentication authority server on the network to retrieve the users profile, transmit a security token back to the requesting device and to create and send an encrypted “Session Identifier” token (eSID) combined with encrypted “Personal Identifier Requirement” (ePIR) by use of a second cellular network to a uniquely addressable cellphone located on or near the person making the request).

As to claim 6, the combination of Hallock and Maddox teaches the computer-implemented method of claim 1, wherein the security device is co-located with the sending device when the security device and the sending device have a distance from one another that is within a proximity threshold (see Hallock Col. 9, lines 5-55, Web server 108 then creates the eSID and PIR and transmits same over the cellular telephony networks 109 and 110 to the cellphone device identified by the Identifier Device address (phone number) information associated with the user name in the database—a phone number address that should lead to the user's Personal Identity Device, Cellphone 111… This data is then encrypted to create the eUID token [i.e. security token] that is then transmitted to the Personal Computer 113 over Bluetooth network 112).

As to claim 7, the combination of Hallock and Maddox teaches the computer-implemented method of claim 1, wherein the communication is one of a text-based communication, a voice-based communication, a video-based communication, or a combination thereof (see Hallock Col. 9 lines 21-40 voice communication is then encrypted to create the eUID token that is then transmitted to the Personal Computer 113 over Bluetooth network 112 after which Personal Computer 113 will transfer the eUID over networks 114 and 116 via network infrastructure 115 to Web Server 108 for validation).
As to independent claim 8, this claim directed to a computer program product comprising: one or more non-transitory computer readable storage media executing the method of claim 1; therefore, it is rejected along similar rationale.
As to independent claim 15, this claim directed to a computer system executing the method of claim 1; therefore, it is rejected along similar rationale.
As to dependent claims 9-14 and 16-20, claims contain substantially similar subject matter as claim 2-7; therefore, they are rejected along the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/             Examiner, Art Unit 2433                                                                                                                                                                                           

/BRANDON HOFFMAN/             Primary Examiner, Art Unit 2433